Title: To Thomas Jefferson from John F. Mercer, 5 June 1802
From: Mercer, John F.
To: Jefferson, Thomas


            Sir,In Council Chamber Annapolis June 5. 1802
            Considerable time has elapsed since the Executive of this State addressed the Commissioners of the City of Washington, pressing the payment of the Interest due on several loans made for the use of the City and repayment of the principal sum of fifty thousand Dollars, forfeited by a neglect to pay the Interest: your Communications on this subject to Congress and the subsequent proceedings of that Body are now known.
            The condition of the Loan of fifty thousand Dollars imposed a peremptory duty on the Executive to put in Suit the private Securities taken for this Sum, and although the Act of the last Session of this Legislature has been considered as conferring in some measure a descretionary power over all debts due to the State, yet it has by no means rendered the duty less urgent.—The motives which have hitherto suspended this measure, have been already detailed, and you no doubt Sir will sufficiently appreciate them.
            There are however circumstances belonging to this subject which have not been communicated and which probably may still remain unknown to you:—The inconsiderable taxes levied by the State of Maryland, are to be considered rather as means of internal police and regulation than as objects of revenue.—She has relied for the support of the State Government almost wholly on the growing interest of an accumulated Capital, the produce of the United industry and economy of her Citizens.
            of this a very considerable portion (the Funds they had formerly invested in Bank Stock of England) you are already apprized has been long and injuriously withheld. they have not only been deprived of the use of their monies, but they have been subjected to considerable expences in the assertion of their right.
            The property which the State holds in the Funds of the United States constitutes that subject which has been heretofore the most productive and on which she has chiefly relied. a very great proportion of this has been from time to time loaned by the State for the use of the City of Washington after having contributed to its primary establishment by a liberal donation.—Yet for more than two Years past, the State has not received one shilling of the Interest due on these loans.
            other considerable Sums advanced to promote Public Institutions as yet remaining unproductive, you will readily imagine that the pressing application made to the Commissioners originated in motives of indispensable duty and that unless the Interest at least due on these loans to the City of Washington shall be speedily discharged, the State may be exposed to inconveniences from which her ample resources and liberal conduct should have exempted her.
            Under such circumstances, this Executive confides that the law of the last Session of Congress, which commits this subject wholly to your discretion, will be carried into that prompt execution which may meet the exigences of the State of Maryland, and particularly as the United States have made the transaction their own no motive, of interest or convenience, can now exist longer to defer the punctual and honorable discharge of the Interest of the debt.
            In expressing this confidence, of the Executive you will permit me to remark that sentiments of high personal respect and veneration for the principles which guide your administration mingle with the expectations they have formed, and to assure you individually of the respectful consideration with which I have the honor to be Sir your most obedient humble Servant
            John F. Mercer
          